EXHIBIT 10.3
 
EXECUTION VERSION
 


 
SECOND AMENDED AND RESTATED
SECURITY AGREEMENT
 
dated as of December 19, 2013
 
between
 
EACH OF THE GRANTORS PARTY HERETO
 
and
 
THE BANK OF NOVA SCOTIA,
 
as Collateral Agent
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
DEFINITIONS; GRANT OF SECURITY.
1
1.1
General Definitions
1
1.2
Definitions; Interpretation
7
     
SECTION 2.
GRANT OF SECURITY.
8
2.1
Grant of Security
8
2.2
Certain Limited Exclusions
9
     
SECTION 3.
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
10
3.1
Security for Obligations
10
3.2
Continuing Liability Under Collateral
10
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES AND COVENANTS.
10
4.1
Generally
10
4.2
Receivables
12
4.3
Pledged Debt
14
4.4
[Intentionally Omitted]
14
4.5
Intellectual Property
14
4.6
Commercial Tort Claims
18
     
SECTION 5.
FURTHER ASSURANCES; ADDITIONAL GRANTORS.
18
5.1
Further Assurances
18
5.2
Additional Grantors
19
     
SECTION 6.
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
19
6.1
Power of Attorney
19
6.2
No Duty on the Part of Collateral Agent or Secured Parties
20
     
SECTION 7.
REMEDIES.
20
7.1
Generally
20
7.2
Application of Proceeds
22
7.3
Sales on Credit
22
7.4
[Intentionally Omitted]
22
7.5
Intellectual Property
22
7.6
Cash Proceeds
23
     
SECTION 8.
COLLATERAL AGENT.
23
     
SECTION 9.
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
24
     
SECTION 10.
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
25
     
SECTION 11.
MISCELLANEOUS.
26
11.1
Notices
26
11.2
Waivers
26
11.3
Severability
26
11.4
Binding Effect
26

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
11.5
Entire Agreement
26
11.6
Amendment
27
11.7
Counterparts
27
11.8
Reimbursement of Expenses; Indemnification
27
11.9
GOVERNING LAW
27
11.10
Authority of Collateral Agent
27
11.11
Subject to First Lien Intercreditor Agreement
28
11.12
Other First Lien Obligations
28
11.13
Applicable Representative
28





SCHEDULE 4.1 — GENERAL INFORMATION
 
SCHEDULE 4.3 — INVESTMENT RELATED PROPERTY
 
SCHEDULE 4.5 — INTELLECTUAL PROPERTY — EXCEPTIONS
 
SCHEDULE 4.6 — COMMERCIAL TORT CLAIMS
 
EXHIBIT A — PLEDGE SUPPLEMENT
 
EXHIBIT B — [INTENTIONALLY OMITTED]
 
EXHIBIT C -1 — TRADEMARK SECURITY AGREEMENT
 
EXHIBIT C-2 — PATENT SECURITY AGREEMENT
 
EXHIBIT C-3 — COPYRIGHT SECURITY AGREEMENT
 
EXHIBIT D — FORM OF OTHER FIRST LIEN SECURED PARTY CONSENT
 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
This SECOND AMENDED AND RESTATED SECURITY AGREEMENT, dated as of December 19,
2013 (this “Agreement”), between EACH OF THE UNDERSIGNED (other than the
Collateral Agent (as herein defined)), whether as an original signatory hereto
or as an Additional Grantor (as herein defined) (each, a “Grantor”), and THE
BANK OF NOVA SCOTIA, as collateral agent for the Secured Parties (as herein
defined) (in such capacity as collateral agent, the “Collateral Agent”).
 
RECITALS:
 
WHEREAS, reference is made to that certain Second Amended and Restated Credit
and Guaranty Agreement, dated as of the date hereof (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Las Vegas Sands, LLC (the “Company”), certain
subsidiaries of the Company, as guarantors, the Lenders party thereto from time
to time, The Bank of Nova Scotia, as administrative agent, collateral agent,
swing line lender and issuing bank (“Scotiabank”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp.
(“BNP Paribas”), Goldman Sachs Bank USA (“Goldman Sachs”) and Scotiabank, as
arrangers, Barclays and Citi, as syndication agents, Merrill Lynch, BNP Paribas
and Goldman Sachs, as documentation agents and Credit Agricole Corporate &
Investment Bank, Morgan Stanley Senior Funding, Inc., The Royal Bank of Scotland
and Sumitomo Mitsui Banking Corporation, as senior managing agents;
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedging Agreements with one or more Lender
Counterparties;
 
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedging Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedging Agreements as
set forth in this Agreement;
 
WHEREAS, the Credit Agreement permits (a) the Credit Parties to incur Other
First Lien Obligations from time to time on the terms and conditions set forth
therein and (b) each Grantor to grant a lien on the Collateral to secure the
Other First Lien Obligations pari passu with the security interests granted
herein in favor of the secured parties in respect of the Credit Agreement; and
 
WHEREAS, the liens to secure any Other First Lien Obligations are intended to be
created under this Agreement and the other Collateral Documents.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1. DEFINITIONS; GRANT OF SECURITY.
 
1.1         General Definitions.  In this Agreement, the following terms shall
have the following meanings:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.
 
“Additional Grantors” shall have the meaning assigned in Section 5.2.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Applicable Authorized Representative” shall mean the “Applicable Authorized
Representative” (as defined in the First Lien Intercreditor Agreement but
without giving effect to clause (i)(y) or (ii)(y)); provided that prior to the
Intercreditor Effective Date, the Applicable Authorized Representative shall be
deemed to be the Administrative Agent.
 
“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.
 
“Authorized Representative” shall mean (a) the Administrative Agent, with
respect to the Credit Agreement, and (b) with respect to any Series of Other
First Lien Obligations, the duly authorized representative of the Other First
Lien Secured Parties of such Series designated as “Authorized Representative”
for such Other First Lien Secured Parties in the Intercreditor Agreement or
Other First Lien Secured Party Consent.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
 
“Cash Proceeds” shall have the meaning assigned in Section 7.6.
 
“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper,” as each term is defined in Article 9 of the UCC.
 
“Collateral” shall have the meaning assigned in Section 2.1.
 
“Collateral Account” shall mean any account established by the Collateral Agent.
 
“Collateral Agent” shall have the meaning set forth in the preamble.
 
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.6 (as such schedule may be amended or supplemented from
time to time).
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Commodities Accounts” shall mean all “commodity accounts” as defined in
Article 9 of the UCC.
 
“Company” shall have the meaning set forth in the recitals.
 
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time).
 
“Copyrights” shall mean all United States and foreign copyrights (including
European Community designs), including but not limited to copyrights in software
and databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in
Schedule 4.5(A) (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages
and proceeds of suit.
 
“Credit Agreement” shall have the meaning set forth in the recitals.
 
“Credit Obligations” shall mean all “Secured Obligations,” as such term is
defined in the Credit Agreement.
 
“Credit Secured Parties” shall mean the Agents, Lenders and the Lender
Counterparties and shall include, without limitation, all former Agents, Lenders
and Lender Counterparties to the extent that any Credit Obligations owing to
such Persons were incurred while such Persons were Agents, Lenders or Lender
Counterparties and such Credit Obligations have not been paid or satisfied in
full.
 
“Deposit Accounts” shall mean all “deposit accounts” as defined in Article 9 of
the UCC.
 
“Discharge of Credit Obligations” shall have the meaning assigned to such term
in the First Lien Intercreditor Agreement.
 
“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“Event of Default” shall mean an “Event of Default” under and as defined in the
Credit Agreement or any Other First Lien Agreement.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Excluded Accounts” shall mean:
 
(a)           accounts used solely for payroll, employee benefits (including any
flexible spending accounts) or withholding tax;
 
(b)           any Deposit Account or Securities Account established by one or
more Grantors for the sole purpose of depositing funds (or Cash Equivalents) or
securities in connection with the redemption, refinancing, defeasance or
discharge of the New Senior Notes or any other notes or bonds permitted under
the Credit Agreement and, after the Discharge of Credit Obligations, not
prohibited by any Other First Lien Agreement; and
 
(c)           any Deposit Accounts and Securities Accounts that solely contain
property not beneficially owned by any Pledgor, including any escrow accounts.
 
“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all interest
rate or currency protection or hedging arrangements, all tax refunds, all
licenses, permits, concessions and authorizations, all Assigned Agreements (in
each case, regardless of whether characterized as general intangibles under the
UCC).
 
“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).
 
“Grantors” shall have the meaning set forth in the preamble.
 
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee thereof
but subject to Section 2.2).
 
“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
 
“Intercreditor Effective Date” shall mean the date on which the First Lien
Intercreditor Agreement is first executed and delivered by the Collateral Agent
and the Authorized Representative (as defined therein) representing holders of
Other First Lien Obligations hereunder.
 
“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
 
“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Investment Related Property” shall mean all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Debt, the
Investment Accounts and certificates of deposit.
 
“Lender” shall have the meaning set forth in the recitals.
 
“Material Intellectual Property” shall have the meaning assigned in Section 4.5.
 
“Obligations” shall mean, collectively, the Credit Obligations and any Other
First Lien Obligations, or any of the foregoing.
 
“Other First Lien Agreement” shall mean any credit agreement (other than the
Credit Agreement), indenture or other agreement, document or instrument pursuant
to which any Grantor has or will incur Other First Lien Obligations;
provided that, in each case, the indebtedness thereunder has been designated as
Other First Lien Obligations pursuant to and in accordance with Section 11.12.
 
“Other First Lien Obligations” shall mean all obligations of every nature of
Grantors from time to time arising out of or in connection with any Other First
Lien Agreement and all extensions and renewals thereof, whether for principal,
interest (including, interest and fees that, but for the filing of a petition in
bankruptcy with respect to such Grantor, would accrue on such obligations at the
contract rate whether or not a claim is allowed against such Grantor for such
interest in the related bankruptcy proceeding), payments for early termination,
fees, expenses, indemnification or otherwise, in each case, that have been
designated as Other First Lien Obligations pursuant to and in accordance with
Section 11.12.
 
“Other First Lien Secured Parties” shall mean, collectively, the holders of
Other First Lien Obligations and any Authorized Representative with respect
thereto.
 
“Other First Lien Secured Party Consent” shall mean a consent in the form of
Exhibit D to this Agreement executed by the Authorized Representative of any
holders of Other First Lien Obligations pursuant to Section 11.12.
 
“Owned Intellectual Property” shall have the meaning assigned in Section 4.5.
 
“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.5(B) (as
such schedule may be amended or supplemented from time to time).
 
“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.5(A) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Permitted Liens” shall mean Liens permitted by Section 6.2 of the Credit
Agreement or, after the Discharge of Credit Obligations, the analogous provision
of any Other First Lien Agreement.
 
“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.
 
“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.
 
“Pledged Debt” shall mean all Indebtedness owed to any Grantor, including,
without limitation, all Indebtedness described on Schedule 4.3 under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments and securities
evidencing such Indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.
 
“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
 
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument or General Intangible, together with all of Grantor’s
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Receivables Records. Receivables shall not include any Pledged Debt.
 
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.
 
“Securities Accounts” shall mean all “securities accounts” as defined in
Article 8 of the UCC.
 
“Secured Credit Documents” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
“Secured Obligations” shall have the meaning assigned in Section 3.1.
 
“Secured Parties” shall mean the persons holding any Secured Obligations and in
any event including (i) all Credit Secured Parties and (ii) all Other First Lien
Secured Parties.
 
“Series” shall mean (i) the Credit Obligations and (ii) each group of Other
First Lien Obligations for which the same Authorized Representative acts, each
of which shall constitute a separate Series of Secured Obligations for the
purposes of this Agreement and which have been issued or incurred pursuant to
the same Other First Lien Agreement.
 
“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
 
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time).
 
“Trademarks” shall mean all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.5(A) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit.
 
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.5(B) (as such schedule may be amended or supplemented from time
to time).
 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including but not limited to:
(i) the right to sue for past, present and future misappropriation or other
violation of any Trade Secret, and (ii) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.
 
“United States” shall mean the United States of America.
 
1.2          Definitions; Interpretation.  All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC.  Where the context
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
requires, references in this Agreement to particular Section(s) of the Credit
Agreement shall be deemed to also refer to the comparable provision(s), if any,
of any Other First Lien Agreement.  References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.  Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference.  The use herein of the word “include” or “including,” when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  If any conflict or inconsistency
exists between this Agreement and the Credit Agreement, the Credit Agreement
shall govern.  If any conflict or inconsistency exists between this Agreement
and the First Lien Intercreditor Agreement, the First Lien Intercreditor
Agreement shall govern.  All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.
 
1.2.1  Original Security Agreement.  This Agreement amends and restates the
Amended and Restated Security Agreement, dated as of August 18, 2010 (the
“Original Security Agreement”).  The obligations of the Grantors under, and as
defined in, the Original Security Agreement and the grant of security interests
in the Collateral by the Grantors under the Original Security Agreement shall
continue under this Agreement, and shall not in any event be terminated,
extinguished or annulled, but shall hereafter be governed by this
Agreement.  All references to the Original Security Agreement in any Credit
Document (other than this Agreement) or other document or instrument delivered
in connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.  It is understood and agreed that the Original Security
Agreement is being amended and restated by entry into this Agreement on the date
hereof.  To the extent applicable, the Grantors hereby acknowledge and confirm
each of the financing statements, fixture filings, filings with the United
States Patent and Trademark Office or the United States Copyright Office or
other instrument similar in effect to the foregoing under applicable law
covering all or any part of the Collateral that were previously filed in favor
of the Collateral Agent under the Original Security Agreement, and each Grantor
ratifies its authorization for the Collateral Agent to file in any relevant
jurisdictions any such financing statement, fixture filing or other instrument
relating to all or any part of the Collateral if filed prior to the date hereof.
 
SECTION 2.  GRANT OF SECURITY.
 
2.1          Grant of Security.  Subject to compliance with applicable Nevada
Gaming Laws and Pennsylvania Gaming Laws, each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of all Secured Parties, and confirms
its prior grant to the Collateral Agent for the benefit of the Secured Parties
in existence at the time of such grant, a security interest in and continuing
lien on all of such Grantor’s right, title and interest in, to the following, in
each case whether now owned or existing or hereafter acquired or arising and
wherever located (all of which being hereinafter collectively referred to as the
“Collateral”):
 
(a)           Accounts;
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)           Chattel Paper;
 
(c)           Documents;
 
(d)           General Intangibles;
 
(e)           Goods;
 
(f)           Instruments;
 
(g)           Insurance;
 
(h)           Intellectual Property;
 
(i)           Investment Related Property;
 
(j)           Letter of Credit Rights;
 
(k)           Money;
 
(l)           Receivables and Receivable Records;
 
(m)           Commercial Tort Claims;
 
(n)           to the extent not otherwise included above, all Collateral
Records, Collateral Support and Supporting Obligations relating to any of the
foregoing; and
 
(o)           to the extent not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.
 
2.2     Certain Limited Exclusions.  Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (a) any property or assets for so
long as such property or assets are subject to a Lien permitted under
Sections 6.2(n), (u), (r), (s) or (y) of the Credit Agreement (in the case of
assets subject to Liens under Sections 6.2(r) or (s), to the extent the
documents granting or governing such Liens or the Indebtedness secured thereby
would prohibit the granting of a security interest hereunder); (b) any Equipment
to the extent such Grantor’s interest therein may not be assigned or a security
interest therein may not be granted; (c) any lease, license, contract, property
rights or agreement or other general intangible to which any Grantor is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest shall (x) constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract property rights or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity), provided, however,
that the Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such Lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above or
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(y) require any consent to assignment (from a Person other than a Grantor) which
has not been obtained; (d) any Equity Interests of Company, Sands Expo, any of
their Subsidiaries or any other Person held by Company, Sands Expo or any of
their Subsidiaries or any related partnership agreements, membership agreements,
operating agreements, joint venture agreements or any similar agreements;
(e) any assets which if pledged, hypothecated or given as collateral security
would require any Grantor to seek approval of any Nevada Gaming Authority or
Pennsylvania Gaming Authority of the pledge, hypothecation or collateralization,
or require any Authorized Representative or any other Secured Party to be
licensed, qualified or found suitable by an applicable Nevada Gaming Authority
or Pennsylvania Gaming Authority; (f) the Harrah’s Shared Garage Lease; (g) any
United States intent-to-use trademark application prior to the filing and
acceptance of a statement of use or an amendment to allege use in connection
therewith and (h) Excluded Accounts.
 
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
 
3.1     Security for Obligations.  This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations”).
 
3.2     Continuing Liability Under Collateral.  Notwithstanding anything herein
to the contrary, (i) each Grantor shall remain liable for all obligations under
the Collateral and nothing contained herein is intended or shall be a delegation
of duties to the Applicable Authorized Representative or any Secured Party,
(ii) each Grantor shall remain liable under each of the agreements included in
the Collateral, to perform all of the obligations undertaken by it thereunder
all in accordance with and pursuant to the terms and provisions thereof and
neither the Applicable Authorized Representative nor any Secured Party shall
have any obligation or liability under any of such agreements by reason of or
arising out of this Agreement or any other document related thereto nor shall
the Applicable Authorized Representative nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, and (iii) the
exercise by the Applicable Authorized Representative of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.
 
4.1     Generally.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants, as of the date hereof, that:
 
(i)           except as otherwise permitted by the Secured Credit Documents, it
owns the Collateral purported to be owned by it or otherwise has the rights it
purports to have in each item of Collateral and, as to all Collateral whether
now existing or hereafter acquired, will continue to own or have such rights in
each item of the Collateral, in each case free and clear of any and all Liens,
rights or claims of all other Persons, other than Permitted Liens;
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(ii)           the full legal name of such Grantor is as set forth on
Schedule 4.1(A) and it has not done in the last five (5) years, and does not do,
business under any other name (including any trade name or fictitious business
name) except for those names set forth on Schedule 4.1(B) (as such schedule may
be amended or supplemented from time to time without the consent of any party
hereto).  The chief executive office of each Grantor is located at the address
set forth on Schedule 4.1(A).  Each Grantor is the type of entity disclosed next
to its name on Schedule 4.1(A).  Also set forth on Schedule 4.1(A) is the
jurisdiction of formation of each Grantor;
 
(iii)           except as provided on Schedule 4.1(C), it has not changed its
name, jurisdiction of organization, chief executive office or principal place of
business or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) within the past five (5) years;
 
(iv)           (u) upon the filing of all UCC financing statements naming each
Grantor as “debtor” and the Collateral Agent as “secured party” and describing
the Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1(D) hereof (as such schedule may be amended or supplemented from
time to time) and other filings delivered by each Grantor, (v) upon delivery of
all Instruments, Chattel Paper, money and Pledged Debt, (w) upon sufficient
identification of Commercial Tort Claims, (x) upon execution of a control
agreement establishing the Collateral Agent’s “control” (within the meaning of
Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect to any
Investment Account (it being understood and agreed that no Grantor shall be
required to enter into a control agreement with respect to any Investment
Account), (y) upon consent of the issuer with respect to Letter of Credit
Rights, and (z) to the extent not subject to Article 9 of the UCC, upon
recordation of the security interests granted hereunder in Patents, Trademarks
and Copyrights in the United States Patent and Trademark Office and the United
States Copyright Office, the security interests granted to the Collateral Agent
hereunder constitute valid and perfected first priority Liens (subject in the
case of priority only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral to the extent a security
interest in the Collateral can be perfected under Article 9 of the UCC;
 
(v)           except as set forth on Schedule 4.1(F), all actions and consents,
including all filings, notices, registrations and recordings necessary or
desirable for the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement or the exercise of remedies in respect of the
Collateral have been made or obtained;
 
(vi)           except as set forth on Schedule 4.1(F), no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body is required for either (i) the pledge or grant by
any Grantor of the Liens purported to be created in favor of the Collateral
Agent hereunder or (ii) the exercise by the Collateral Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
hereunder or created or provided for by applicable law), except for the filings
contemplated by clause (v) above;
 
(vii)           such Grantor has been duly organized as an entity of the type as
set forth opposite such Grantor’s name on Schedule 4.1(A) under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A).  Such
Grantor has not filed any certificates of domestication, transfer or continuance
in any other jurisdiction;
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(viii)           Schedule 4.3 (as such schedule may be amended or supplemented
from time to time) sets forth under the heading “Pledged Debt” all of the
Pledged Debt owned by any Grantor and as of the date hereof all of such Pledged
Debt is the legal, valid and binding obligation of the issuers thereof and is
not in default and constitutes, among other things, all of the issued and
outstanding intercompany Indebtedness.  All Pledged Debt in a principal amount
in excess of $10,000,000 in existence on the date hereof has been delivered to
the Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank; and
 
(ix)           all material letters of credit to which such Grantor has rights
are listed on Schedule 4.1(E).
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)           except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein not permitted
under the Secured Credit Documents;
 
(ii)           unless waived by the Collateral Agent, it shall not change such
Grantor’s name, identity, corporate structure (e.g., by merger, consolidation,
change in corporate form or otherwise), sole place of business (or principal
residence if such Grantor is a natural person), chief executive office, type of
organization or jurisdiction of organization or establish any trade names unless
it shall have (a) notified the Collateral Agent in writing, by executing and
delivering to the Collateral Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, at least 10 days prior to any such change or establishment,
identifying such new proposed name, identity, corporate structure, sole place of
business (or principal residence if such Grantor is a natural person), chief
executive office, jurisdiction of organization or trade name and providing such
other information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;
 
(iii)           it shall not take or permit any action which could impair the
Collateral Agent’s rights in the Collateral in any material respect except as
permitted by the Secured Credit Documents; and
 
(iv)           it shall not sell, transfer or assign any Collateral except as
permitted by the Secured Credit Documents.
 
4.2     Receivables.
 
(a)           Representations and Warranties.  Each Grantor represents and
warrants as of the date hereof that:
 
(i)           as of the date hereof, none of the Account Debtors in respect of
any Receivable in excess of $10,000,000 individually is the government of the
United States, any agency or instrumentality thereof, any state or municipality
or any foreign sovereign.  
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
As of the date hereof, no Receivable in excess of $10,000,000 individually
requires the consent of the Account Debtor in respect thereof in connection with
the pledge hereunder, except any consent which has been obtained; and
 
(ii)           as of the date hereof, no Receivable is evidenced by, or
constitutes, an Instrument or Chattel Paper which has not been delivered to, or
otherwise subjected to the control of, the Collateral Agent to the extent
required by, and in accordance with Section 4.2(c).
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)           it shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables;
 
(ii)           except as otherwise provided in this subsection, each Grantor
shall continue to collect all amounts due or to become due to such Grantor under
the Receivables and any Supporting Obligation.  Notwithstanding the foregoing,
the Collateral Agent shall have the right at any time during the continuance of
an Event of Default to notify, or require any Grantor to notify, any Account
Debtor of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation and, in addition, at any time following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may:
(1) direct the Account Debtors under any Receivables to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent; (2) notify, or require any Grantor to notify, each Person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Receivables have been directed to make payment to remit all amounts representing
collections on checks and other payment items from time to time sent to or
deposited in such lockbox or other arrangement directly to the Collateral Agent;
and (3) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done.  If
the Collateral Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be promptly (and in any event within
five Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in the Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
and until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and
 
(c)           Delivery and Control of Receivables.  With respect to any
Receivables in excess of $10,000,000 individually that is evidenced by, or
constitutes, Chattel Paper or Instruments (other than (i) checks and (ii)
instruments received from gaming customers in the ordinary course of business),
each Grantor shall cause each originally executed copy thereof to be delivered
to the Collateral Agent (or its agent or designee) appropriately indorsed to the
Collateral Agent or indorsed in blank: (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein.  With respect to any Receivables in excess of
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
$10,000,000 individually which would constitute “electronic chattel paper” under
Article 9 of the UCC, each Grantor shall take all steps necessary to give the
Collateral Agent control over such Receivables (within the meaning of
Section 9-105 of the UCC): (i) with respect to any such Receivables in existence
on the date hereof, on or prior to the date hereof and (ii) with respect to any
such Receivables hereafter arising, within 30 days of such Grantor acquiring
rights therein.  Any Receivable not otherwise required to be delivered or
subjected to the control of the Collateral Agent in accordance with this
subsection (c) shall be delivered or subjected to such control upon request of
the Collateral Agent.
 
4.3          Pledged Debt.
 
4.3.1      Pledged Debt Generally
 
(a)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)           in the event it acquires rights in any Pledged Debt after the date
hereof in a principal amount in excess of $10,000,000 individually, it shall
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, reflecting such new Pledged Debt.  Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all Pledged Debt immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule 4.3 as required hereby; and
 
(ii)           except as provided in the next sentence, in the event such
Grantor receives any interest or distributions on any Pledged Debt, then
(a) such interest or distributions shall be included in the definition of
Collateral without further action and (b) such Grantor shall promptly take all
steps, if any, necessary or advisable to ensure the validity and perfection of
the Collateral Agent over such interest or distribution and pending any such
action such Grantor shall be deemed to hold such interest or distributions in
trust for the benefit of the Collateral Agent and shall segregate such
distributions from all other property of such Grantor.  Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing,
the Collateral Agent authorizes each Grantor to retain all distributions and all
payments of interest.
 
(b)           Delivery and Control.  Each Grantor agrees that with respect to
any Pledged Debt in which it currently has rights it shall comply with the
provisions of this Section 4.3.1(b) on or before the Credit Date and with
respect to any Pledged Debt hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.3.1(b) promptly upon acquiring rights
therein, in each case in form and substance reasonably satisfactory to the
Collateral Agent.  With respect to any Pledged Debt in a principal amount in
excess of $10,000,000 that is represented by a certificate or that is an
“instrument” (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Collateral Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC) to the extent required by
Section 4.2(c).
 
4.3.2       [Intentionally Omitted]
 
4.4     [Intentionally Omitted]
 
4.5     Intellectual Property.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(a)           Representations and Warranties.  Except as disclosed in
Schedule 4.5(C) (as such schedule may be amended or supplemented from time to
time), each Grantor hereby represents and warrants, as of the date hereof and on
each Credit Date, that:
 
(i)           Schedule 4.5(A) (as such schedule may be amended or supplemented
from time to time) sets forth a true and complete list of all United States,
state and foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor (the “Owned Intellectual Property”) and
Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of all Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses material to the business
of such Grantor;
 
(ii)           (x) it is the sole and exclusive owner of the entire right,
title, and interest in and to all Owned Intellectual Property of such Grantor
listed on Schedule 4.5(A) (as such schedule may be amended or supplemented from
time to time), free and clear of all Liens, claims, encumbrances and licenses,
except for Permitted Liens and the licenses set forth on Schedule 4.5(B) (as
such schedule may be amended or supplemented from time to time) and (y) has the
valid right to use all other Intellectual Property material to its business
(together with the Owned Intellectual Property, the “Material Intellectual
Property”);
 
(iii)           all Owned Intellectual Property of such Grantor is subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, and
each Grantor has performed all acts and has paid all renewal, maintenance, and
other fees and taxes required to maintain each and every registration and
application of Copyrights, Patents and Trademarks included in the Owned
Intellectual Property of such Grantor in full force and effect;
 
(iv)           all Owned Intellectual Property of such Grantor is valid and
enforceable; no holding, decision, or judgment has been rendered in any action
or proceeding before any court or administrative authority challenging the
validity of, such Grantor’s right to register, or such Grantor’s rights to own
or use, any such Intellectual Property and no such action or proceeding is
pending or, to the best of such Grantor’s knowledge, threatened;
 
(v)           all registrations and applications for Copyrights, Patents and
Trademarks included in the Owned Intellectual Property of such Grantor are
subsisting in the name of such Grantor, and such Grantor has not licensed any
Material Intellectual Property to any third party, except as disclosed in
Schedule 4.5(C) (as such schedule may be amended or supplemented from time to
time);
 
(vi)          to the best of such Grantor’s knowledge, the conduct of such
Grantor’s business does not infringe upon or otherwise violate, in any material
respect, any Trademark, Patent, Copyright, Trade Secret or other Intellectual
Property right owned or controlled by a third party; no claim has been made in
writing that the use of any Material Intellectual Property owned or used by
Grantor violates the asserted rights of any third party; and
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(vii)         to the best of such Grantor’s knowledge, no third party is
infringing upon or otherwise violating, in any material respect, any rights in
any Material Intellectual Property owned or used by such Grantor.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees as follows:
 
(i)           except (i) for the abandonment of Owned Intellectual Property no
longer beneficial or necessary to the operation of such Grantor’s business, (ii)
as permitted by the Credit Agreement and, (iii) after the Discharge of Credit
Obligations, not prohibited by any Other First Lien Agreement, it shall not
knowingly do any act or omit to do any act that would cause any of the Material
Intellectual Property to lapse, or become abandoned, dedicated to the public, or
unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein;
 
(ii)           it shall not cease the use of any Trademarks included in the
Owned Intellectual Property of such Grantor or fail to maintain the level of the
quality of products sold and services rendered under any of such Trademark at a
level at least substantially consistent with the quality of such products and
services as of the date hereof, and each Grantor shall take all steps necessary
to insure that licensees of such Trademarks use such consistent standards of
quality; provided, however, that the foregoing shall not oblige such Grantor to
continue to use any Trademark that such Grantor determines, in its reasonable
business judgment, is no longer beneficial or necessary to the operation of such
Grantor’s business;
 
(iii)           it shall promptly notify the Collateral Agent if it knows that
any item of the Owned Intellectual Property of such Grantor may become
(a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court (excluding any non-final determinations of the United States Patent
and Trademark Office with respect to pending Trademark applications); provided,
however, that no such notice shall be required if any item of Owned Intellectual
Property is abandoned (x) in connection with a contribution, distribution,
transfer or assignment of Intellectual Property that is permissible pursuant to
the Credit Agreement or after the Discharge of Credit Obligations, not
prohibited by any Other First Lien Agreement or (y) following such Grantor’s
determination, in its reasonable business judgment, that such Owned Intellectual
Property is no longer beneficial or necessary to the operation of such Grantor’s
business;
 
(iv)           it shall take all reasonable steps in the United States Patent
and Trademark Office, the United States Copyright Office, any state registry or
any foreign counterpart of the foregoing, to pursue any application and maintain
(except as permitted by the Credit Agreement and, after the Discharge of Credit
Obligations, not prohibited by any Other First Lien Agreement) any registration
of each Trademark, Patent, and Copyright now or hereafter included in the Owned
Intellectual Property of such Grantor including, but not limited to, those items
on Schedule 4.5(A) (as such schedule may be amended or supplemented from time to
time); provided, however, that the foregoing shall not oblige such Grantor to
pursue any application or maintain any registration for any Trademark, Patent or
Copyright that such Grantor determines, in its reasonable business
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
judgment, is no longer beneficial or necessary to the operation of such
Grantor’s business;
 
(v)           in the event that any Owned Intellectual Property of such Grantor
is infringed, misappropriated, or diluted by a third party, such Grantor shall
promptly take such actions with respect to such infringement, misappropriation,
or dilution as such Grantor deems necessary or appropriate in its reasonable
business judgment to protect its rights in such Intellectual Property including,
but not limited to, the initiation of a suit for injunctive relief and to
recover damages, if such Grantor deems such a suit necessary or appropriate;
 
(vi)          it shall promptly (but in no event more than thirty (30) days
after any Grantor obtains knowledge thereof) report to the Collateral Agent
(i) the filing in such Grantor’s name of any application to register any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any state registry or foreign counterpart of
the foregoing (whether such application is filed by such Grantor or through any
agent, employee, licensee, or designee thereof) and (ii) the registration in
such Grantor’s name of any Intellectual Property by any such office, in each
case by executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, and shall confirm the attachment of
the Lien and security interest created by this Agreement to any rights described
in clauses (i) and (ii) above by execution of an instrument in form reasonably
acceptable to the Collateral Agent and the filing of any instruments or
statements as shall be reasonably necessary to create, preserve, protect or
perfect the Collateral Agent’s security interest in such Intellectual Property;
provided that the provisions hereof shall automatically apply thereto and any
such item enumerated in the preceding clause (i) or (ii) and any such
Intellectual Property shall automatically constitute Collateral hereunder and be
subject to the Lien and security interest created by this Agreement without
further action by any party;
 
(vii)         except with the prior consent of the Collateral Agent or as
permitted under the Credit Agreement and, after the Discharge of Credit
Obligations, not prohibited by any Other First Lien Agreement, each Grantor
shall not execute, and there will not be on file in any public office, any
financing statement or other document or instruments, except financing
statements or other documents or instruments filed or to be filed in favor of
the Collateral Agent and each Grantor shall not sell, assign, transfer, license,
grant any option, or create or suffer to exist any Lien upon or with respect to
the Material Intellectual Property, except for the Lien created by and under
this Agreement and the other Secured Credit Documents and licenses granted in
the ordinary course of business;
 
(viii)        it shall use proper statutory notice in connection with its use of
any of the Owned Intellectual Property, consistent with such Grantor’s past
practice; and
 
(ix)           it shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of the Owned Intellectual Property
or any portion thereof.  In connection with such collections, each Grantor may
take (and, at the Collateral Agent’s reasonable direction, shall take) such
action as such Grantor or the Collateral Agent may deem reasonably necessary or
advisable to enforce collection of such amounts.  Notwithstanding the foregoing,
the Collateral Agent shall have the right at
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
any time, to notify, or require any Grantor to notify, any obligors with respect
to any such amounts of the existence of the security interest created hereby.
 
4.6     Commercial Tort Claims.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants as of the date hereof that Schedule 4.6 (as such schedule may be
amended or supplemented from time to time) sets forth all Commercial Tort Claims
of each Grantor in excess of $10,000,000 individually; and
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that with respect to any Commercial Tort Claim in excess of $10,000,000
individually hereafter arising it shall deliver (promptly, and in any event
within 30 days) to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims.
 
SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS.
 
5.1     Further Assurances.
 
(a)           Each Grantor agrees that from time to time, at the expense of such
Grantor, it shall promptly execute and deliver all further instruments and
documents, and take all further action that may be necessary or that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, each Grantor shall:
 
(i)           file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to perfect and
preserve the security interests granted or purported to be granted hereby; and
 
(ii)           take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Owned Intellectual Property with the United States Patent and Trademark Office
and the United States Copyright Office.
 
(b)           Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, and amendments thereto, in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its reasonable discretion, are
necessary or advisable to perfect the security interest granted to the
Collateral Agent herein.  Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.”  Each Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.
 
5.2     Additional Grantors.  From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement.  Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto.  Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of the Applicable Authorized Agent not to
cause any Subsidiary of Company to become an Additional Grantor hereunder.  This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.
 
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
 
6.1     Power of Attorney.  Subject to compliance with applicable Nevada Gaming
Laws and Pennsylvania Gaming Laws, each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise,
subject to the terms of Secured Credit Documents, the First Lien Intercreditor
Agreement and applicable Legal Requirements, from time to time upon and
following the occurrence and continuation of an Event of Default, in the
Collateral Agent’s discretion to take any action and to execute any instrument
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, the
following:
 
(a)           upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to this Agreement;
 
(b)           upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(c)           upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
 
(d)           upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
 
(e)           to prepare and file any UCC financing statements against such
Grantor as debtor;
 
(f)           to prepare, sign, and file for recordation in the United States
Patent and Trademark Office and the United States Copyright Office, appropriate
evidence of the lien and security interest granted herein in the Intellectual
Property in the name of such Grantor as debtor;
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(g)           to the extent permitted by the Credit Agreement and after the
Discharge of Credit Obligations, not prohibited by any Other First Lien
Agreement, to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand; and
 
(h)           generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
 
6.2     No Duty on the Part of Collateral Agent or Secured Parties.  The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers.  The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
 
SECTION 7. REMEDIES.
 
7.1     Generally.
 
(a)           Subject to compliance with applicable Nevada Gaming Laws and
Pennsylvania Gaming Laws, if any Event of Default shall have occurred and be
continuing under the applicable Secured Credit Document, the Collateral Agent
(at the direction of the Applicable Authorized Representative) may exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it at law or in equity, all the rights and
remedies of the Collateral Agent on default under the UCC (whether or not the
UCC applies to the affected Collateral) to collect, enforce or satisfy any
Secured Obligations then owing, whether by acceleration or otherwise, and also
may pursue any of the following separately, successively or simultaneously:
 
(i)           require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;
 
(ii)           enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(iii)           prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems appropriate;
and
 
(iv)           without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.
 
(b)           The Collateral Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Collateral Agent at such
sale.  Each purchaser at any such sale shall hold the property sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities.  Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.
 
(c)           The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral.  The Collateral Agent may specifically disclaim
or modify any warranties of title
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
or the like.  This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
 
(d)           The Collateral Agent shall have no obligation to marshal any of
the Collateral.
 
7.2     Application of Proceeds.  Prior to the Intercreditor Effective Date,
except as expressly provided elsewhere in this Agreement, all proceeds received
by the Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against, the Secured Obligations in the
following order of priority: first, to the payment of all costs and expenses of
such sale, collection or other realization, including reasonable compensation to
the Collateral Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Collateral Agent in connection
therewith, and all amounts for which the Collateral Agent is entitled to payment
or indemnification hereunder or under any other Loan Document (in its capacity
as the Collateral Agent and not as a Lender) and all advances made by the
Collateral Agent hereunder for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by the Collateral Agent in
connection with the exercise of any right or remedy hereunder or under the
Credit Agreement, all in accordance with the terms hereof or thereof; second, to
the extent of any excess of such proceeds, to the payment of all other Secured
Obligations for the ratable benefit of all Secured Parties; and third, to the
extent of any excess of such proceeds, to the payment to or upon the order of
such Grantor or to whosoever may be lawfully entitled to receive the same or as
a court of competent jurisdiction may direct.  On and after the Intercreditor
Effective Date, such proceeds shall be applied among the Secured Parties in the
order specified in the First Lien Intercreditor Agreement.
 
7.3     Sales on Credit.  If the Collateral Agent sells any of the Collateral
upon credit, Grantor will be credited only with payments actually made by
purchaser and received by Collateral Agent and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.
 
7.4     [Intentionally Omitted].
 
7.5     Intellectual Property.
 
(a)           Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default:
 
(i)           the Collateral Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property included in the Collateral, in
which event such Grantor shall, at the request of the Collateral Agent, do any
and all lawful acts and execute any and all documents required by the Collateral
Agent in aid of such enforcement and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 10 hereof in
connection with the exercise of its rights under this Section, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Grantor agrees to comply
with its obligations under Section 4.5(b)(v) hereof;
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
(ii)           upon written demand from the Collateral Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to the Intellectual Property included in the Collateral and shall execute
and deliver to the Collateral Agent such documents as are necessary or
appropriate to carry out the intent and purposes of this Agreement;
 
(iii)           each Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Secured Obligations outstanding only to the
extent that the Collateral Agent (or any Secured Party) receives cash proceeds
in respect of the sale of, or other realization upon, any Intellectual Property.
 
(b)           Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Section 7 and at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, to the extent it
has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights of quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said Trademarks,
to use, operate under, license, or sublicense any Intellectual Property now
owned or hereafter acquired by such Grantor, and wherever the same may be
located; provided, however, that such license (i) shall be subject to those
exclusive licenses of Intellectual Property granted by any Grantor in effect on
the date hereof and those granted by any Grantor hereafter, as permitted under
the Credit Documents, to the extent conflicting and (ii) any license, sublicense
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.
 
7.6     Cash Proceeds.  In addition to the rights of the Collateral Agent
specified in Section 4.2 with respect to payments of Receivables, during the
continuance of an Event of Default all proceeds of any Collateral received by
any Grantor consisting of cash, checks and other similar non-cash items
(collectively, “Cash Proceeds”) shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.3.1(a)(ii), be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account.  Any
Cash Proceeds received by the Collateral Agent from a Grantor when an Event of
Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing in accordance with the application of proceeds
set forth in Section 7.2.
 
SECTION 8. COLLATERAL AGENT.
 
The Collateral Agent has been appointed to act as collateral agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties.  The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with the Credit Documents and, after the Intercreditor Effective
Date, the Secured Credit Documents
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
subject to the terms of the First Lien Intercreditor Agreement; provided, that,
prior to the Intercreditor Effective Date, the Collateral Agent shall, after
payment in full of all Credit Obligations under the Credit Agreement and the
other Credit Documents (other than obligations under Hedging Agreements),
exercise, or refrain from exercising, any remedies provided for herein in
accordance with the instructions of the holders of a majority of the aggregate
notional amount (or, with respect to any Hedging Agreement that has been
terminated in accordance with its terms, the amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedging Agreement) under all Hedging
Agreements.  In furtherance of the foregoing provisions of this Section, each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder, it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section.  The Collateral
Agent may resign at any time by giving thirty (30) days’ prior written notice
thereof to Lenders and the Grantors and the Collateral Agent may be removed at
any time with or without cause by an instrument or concurrent instruments in
writing delivered to the Grantors and Collateral Agent signed by the Requisite
Lenders.  Upon any such notice of resignation or any such removal, Requisite
Lenders shall have the right, upon five (5) Business Days’ notice to the
Administrative Agent and the Grantors, to appoint a successor Collateral Agent
which must be acceptable to Grantors (unless an Event of Default under the
Credit Agreement has occurred and is continuing).  Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement, and the retiring or removed Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums and other items of Collateral held hereunder, together with all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Collateral Agent under this Agreement, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement.  After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it under this Agreement while it
was the Collateral Agent hereunder.  The Collateral Agent (including any
successor Collateral Agent) shall enjoy the benefits afforded it under
Section 9.6 of the Credit Agreement and the equivalent provision of any Other
First Lien Agreement, it being understood that the indemnification provided
under the Credit Agreement shall come from the Lenders based on their Pro Rata
Share as set forth therein.
 
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
 
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Credit
Obligations and, after the Intercreditor Effective Date, any Other First Lien
Obligations (in each case, other than any contingent obligations for which no
claim has yet been made), the cancellation or termination of the Commitments and
the cancellation, expiration or cash collateralization on terms reasonably
acceptable to the Issuing Bank of all outstanding Letters of Credit.  Such
security interests shall be binding upon each Grantor, its successors and
assigns, and inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Collateral Agent and its successors,
transferees and assigns.  Without limiting the generality of the foregoing, but
subject
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
to the terms of the Secured Credit Documents, any Lender or holder of Other
First Lien Obligations may assign or otherwise transfer any Loans or Other First
Lien Obligations held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders or holders of Other First Lien Obligations, as the case may be, herein
or otherwise.  Upon the payment in full of all Credit Obligations (other than
any contingent obligations for which no claim has yet been made), the
cancellation, termination of the Commitments and the cancellation, expiration or
cash collateralization on terms reasonably acceptable to the Issuing Bank of all
outstanding Letters of Credit, the security interest granted hereby securing the
Credit Obligations shall automatically terminate hereunder and of record and all
rights of the Credit Secured Parties to the Collateral shall revert to
Grantors.  Upon the payment in full of any Series of Other First Lien
Obligations (other than any contingent obligations for which no claim has yet
been made) in accordance with the Other First Lien Agreement governing such
Series of Other First Lien Obligations, the security interest granted hereby
securing such Series of Other First Lien Obligations shall automatically
terminate hereunder and of record and all rights of the Other First Lien Secured
Parties to the Collateral shall revert to Grantors.  Upon any such termination
the Collateral Agent shall, at Grantors’ expense, execute and deliver to
Grantors or otherwise authorize the filing of such documents as Grantors shall
reasonably request, including financing statement amendments and UCC-3
termination statements to evidence such termination.  If any Collateral shall
become subject to the release provisions set forth in Section 2.04 of the First
Lien Intercreditor Agreement, the Lien created hereunder on such Collateral
shall be automatically released to the extent (and only to the extent) provided
therein.  Subject to any applicable terms of the First lien Intercreditor
Agreement, upon any sale, transfer or other disposition of property to a Person
that is not a Grantor permitted by the Credit Agreement (or agreed to by the
Requisite Lenders and/or Administrative Agent under the Credit Agreement in
accordance with the terms thereof) and not prohibited by any Other First Lien
Agreement, the Liens on such property granted herein securing the Credit
Obligations shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person.  With respect to any Series of Other First Lien Obligations,
the Liens granted herein securing such Series of Other First Lien Obligations
shall be automatically released with no further action on the part of any Person
upon the occurrence of any of the circumstances set forth in the section
governing release of collateral in the applicable Other First Lien Agreement
governing such Series of Other First Lien Obligations.  Furthermore, upon the
release of any Grantor from the obligations of Article 7 of the Credit Agreement
in accordance with the provisions of the Credit Agreement (and not prohibited by
any Other First Lien Agreement), such Grantor (and the Collateral at such time
assigned by such Grantor pursuant hereto) shall be released from this
Agreement.  To the extent any property (including Specified FF&E) is financed by
any lender pursuant to an FF&E Facility or pursuant to Section 6.1(f) or (j) of
the Credit Agreement, the Collateral Agent shall release any Liens in favor of
the Secured Parties on such assets (subject to the standstill or intercreditor
agreement, if any, executed by the Collateral Agent or Administrative Agent in
connection with such FF&E Facility).  The Collateral Agent shall, at Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as Grantors shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such releases.
 
SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
 
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any
Collateral.  The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property.  Neither the Collateral Agent nor any
of its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise.  If any Grantor
fails to perform any agreement contained herein, the Collateral Agent may (to
the extent provided herein) itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by each Grantor under Section 10.2 of the Credit
Agreement and the equivalent provision of any Other First Lien Agreement.
 
SECTION 11. MISCELLANEOUS.
 
11.1    Notices.  Any notice required or permitted to be given under this
Agreement shall be given in accordance with Section 10.1 of the Credit Agreement
(whether or not then in effect).  All notices to any Authorized Representative
or any holders of obligations under any Other First Lien Agreement shall be
given to such holders at their respective address set forth in the Other First
Lien Secured Party Consent, as such address may be changed by written notice to
such Authorized Representative.
 
11.2    Waivers.  No failure or delay on the part of the Collateral Agent in the
exercise of any power, right or privilege hereunder, any Secured Credit Document
or the First Lien Intercreditor Agreement shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement, the Secured
Credit Documents and the First Lien Intercreditor Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.
 
11.3    Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
 
11.4    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Collateral Agent and Grantors and their respective successors and
assigns.  No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement or, after the Discharge of
Credit Obligations, any Other First Lien Agreement, assign any right, duty or
obligation hereunder.
 
11.5    Entire Agreement.  This Agreement, the Secured Credit Documents and the
First Lien Intercreditor Agreement embody the entire agreement and understanding
between Grantors and the Collateral Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof.  Accordingly, the Secured Credit
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.
 
11.6    Amendment.  This Agreement may be amended only by a written amendment
executed by all the parties hereto evidencing their consent to such
amendments.  Prior to the Intercreditor Effective Date, the consent of the
Collateral Agent shall be directed by, to the extent required by the Credit
Agreement, the vote of Requisite Lenders (or such other group of Lenders as is
required thereunder).  After the Intercreditor Effective Date, the consent of
each other Authorized Representative shall be required to the extent required by
the applicable Additional Agreement (as defined in the First Lien Intercreditor
Agreement), or as otherwise provided in the First Lien Intercreditor Agreement.
 
11.7    Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
 
11.8    Reimbursement of Expenses; Indemnification.
 
(a)           The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder by the Grantors,
and the Collateral Agent and other Indemnitees shall be indemnified by the
Grantors, in each case of this clause (a), mutatis mutandis, as provided in
Sections 10.2 and 10.3 of the Credit Agreement or any equivalent provision of
any Other First Lien Agreement.
 
(b)           Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 11.8 shall remain operative and in full force and
effect regardless of the termination of this Agreement, any other Credit
Document or any Other First Lien Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, any
other Credit Document or any Other First Lien Agreement, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party.  All
amounts due under this Section 11.8 shall be payable within fifteen days of
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
 
(c)           The agreements in this Section 11.8 shall survive the resignation
of the Collateral Agent and the termination of this Agreement.
 
11.9    GOVERNING LAW.  SUBJECT TO THE APPLICATION OF NEVADA GAMING LAWS AND
PENNSYLVANIA GAMING LAWS, THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATION LAWS).
 
11.10   Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
the Collateral Agent or the exercise or non-exercise by the Collateral Agent of
any request, judgment or other right or remedy provided for herein or resulting
or arising out of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed (x) until the Intercreditor Effective Date, by the
Credit Agreement and (y) on and after the Intercreditor Effective Date, the
Secured Credit Documents subject to the terms of the First Lien Intercreditor
Agreement, and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the applicable Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
 
11.11   Subject to First Lien Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, on and after the Intercreditor Effective Date (i) the
liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the First Lien Intercreditor Agreement and
(ii) the exercise of any right or remedy by the Collateral Agent hereunder is
subject to the limitations and provisions of the First Lien Intercreditor
Agreement.  Nothing herein is intended, or shall be construed, to give any
Credit Party any additional right, remedy or claim under, to or in respect of
this Agreement or any Collateral.
 
11.12   Other First Lien Obligations.  On or after the date hereof and so long
as permitted by the Credit Agreement and not prohibited by any Other First Lien
Agreement then outstanding, Company may from time to time designate Indebtedness
to be secured on a pari passu basis with the then-outstanding Secured
Obligations as Other First Lien Obligations hereunder by delivering to the
Collateral Agent, Administrative Agent and each Authorized Representative (a) a
certificate signed by an authorized officer of Company (i) identifying the
obligations so designated and the initial aggregate principal amount or face
amount thereof, (ii) stating that such obligations are designated as Other First
Lien Obligations for purposes hereof, (iii) representing that such designation
of such obligations as Other First Lien Obligations complies with the terms of
this Agreement, the Credit Agreement and any Other First Lien Agreement then
outstanding and (iv) specifying the name and address of the Authorized
Representative for such obligations, (b) a fully executed Other First Lien
Secured Party Consent (in the form attached as Exhibit D) and (c) if the
Intercreditor Effective Date has not yet occurred, a fully executed First Lien
Intercreditor Agreement.  Upon the satisfaction of all conditions set forth in
the preceding sentence, the Collateral Agent shall act as collateral agent under
and subject to the terms of the Security Documents (as defined in the First Lien
Intercreditor Agreement) for the benefit of all Secured Parties, including
without limitation, any Secured Parties that hold any such Other First Lien
Obligations, and each Authorized Representative agrees to the appointment, and
acceptance of the appointment, of the Collateral Agent as collateral agent for
the holders of such Other First Lien Obligations as set forth in each Other
First Lien Secured Party Consent and agrees, on behalf of itself and each
Secured Party it represents, to be bound by this Agreement and the First Lien
Intercreditor Agreement.
 
11.13   Applicable Representative.  Immediately upon the occurrence of the
Discharge of Credit Obligations, the Authorized Representative for the Series of
the Other First Lien Obligations (and, if there shall be more than one Series of
Other First Lien Obligations outstanding at such time, then the Authorized
Representative acting in respect of the Series with the greatest outstanding
amount of Other First Lien Obligations at such time) shall be deemed the
Applicable Authorized Representative for all purposes under this Agreement.  The
Collateral Agent shall do all things necessary or reasonably requested by such
Authorized Representative to resign as Collateral Agent and vest in such
Authorized Representative (or its designee) the rights granted to the Collateral
Agent hereunder with respect to the Collateral including (i) the filing of
 
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
amended financing statements in the appropriate filing offices, (ii) to the
extent that the Collateral Agent holds, or a third party holds on its behalf,
physical possession of or “control” (as defined in the UCC) (or any similar
concept under foreign law) over Collateral pursuant to this Agreement or any
other Security Document (as defined in the First Lien Intercreditor Agreement),
the delivery, to such Authorized Representative the Collateral in its possession
or control together with any necessary endorsements to the extent required by
this Agreement and (iii) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Authorized
Representative may reasonably request, all without recourse to, or
representation or warranty by, the Collateral Agent, and at the sole cost and
expense of the Credit Parties.
 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 

 
LAS VEGAS SANDS, LLC
           
 
By:
/s/ Michael A. Leven       Name:  Michael A. Leven       Title: 
Secretary, President &
Chief Operating Officer
           

 

 
SANDS EXPO & CONVENTION CENTER, INC.
           
 
By:
/s/ Michael A. Leven       Name:  Michael A. Leven       Title:  Director      
     

 

 
SANDS PENNSYLVANIA, INC.
           
 
By:
/s/ Michael A. Leven       Name:  Michael A. Leven       Title:  Secretary &
President            

 

 
VENETIAN CASINO RESORT, LLC
By: Las Vegas Sands, LLC
       its Managing Member
           
 
By:
/s/ Michael A. Leven       Name:  Michael A. Leven       Title: 
Secretary, President &
Chief Operating Officer
           

 

 
VENETIAN MARKETING, INC.
           
 
By:
/s/ Michael A. Leven       Name:  Michael A. Leven       Title:  Director      
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Acknowledged and Agreed
   
THE BANK OF NOVA SCOTIA,
    as Collateral Agent             
By:
/s/ Diane Emanuel     Name:  Diane Emanuel      Title:  Managing Director       
     

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1
TO SECURITY AGREEMENT
 
GENERAL INFORMATION
 
 
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 
Full Legal Name
Type of
Organization
Jurisdiction of
Organization
Chief Executive
Office/Sole Place of
Business
Organization I.D.#
         



(B)
Other Names (including any Trade Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

 
Full Legal Name
Trade Name or Fictitious Business Name
   



(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:



Grantor
Date of Change
Description of Change
     



(D) 
Financing Statements:



Grantor
Filing Jurisdiction(s)
   



(E) 
Letter of Credit Rights



Grantor
Description of Letters of Credit
   



(F) 
Necessary Actions and Consents

 
 
 
 
 
SCHEDULE 4.1-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.3
TO SECURITY AGREEMENT
 
INVESTMENT RELATED PROPERTY
 
Pledged Debt:
 
Grantor
Issuer
Original
Principal
Amount
Outstanding
Principal
Balance
Issue Date
Maturity
Date
All Credit
Parties
All Credit
Parties
Various
Various
December
___, 2013
On demand



 
 
 
 
 
 
 
 
 
 
EXHIBIT 4.3-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.5
TO SECURITY AGREEMENT
 
INTELLECTUAL PROPERTY
 
(A)           Owned Intellectual Property
 
(B)           Intellectual Property Licenses
 
(C)           Intellectual Property Exceptions
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 4.5-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.6
TO SECURITY AGREEMENT
 
Grantor
Commercial Tort Claims
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 4.6-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO SECURITY AGREEMENT
 
PLEDGE SUPPLEMENT
 
This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Second Amended and Restated Security Agreement, dated as of December 19, 2013
(as it may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among Las Vegas Sands, LLC, the other Grantors named
therein, and The Bank of Nova Scotia, as the Collateral Agent. Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.
 
Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.
 
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].
 

 
[NAME OF GRANTOR]
         
 
By:
        Name        Title           

 
 
 
 
 
 
 
 
EXHIBIT A-1

--------------------------------------------------------------------------------

 
 
SUPPLEMENT TO SCHEDULE 4.1
TO SECURITY AGREEMENT
 
Additional Information:
 
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 
Full Legal Name
Type of
Organization
Jurisdiction of
Organization
Chief Executive
Office/Sole Place
of Business (or
Residence if
Grantor is a
Natural Person
Organization
I.D.#
         



(B)
Other Names (including any Trade Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

 
Full Legal Name
Trade Name or Fictitious Business Name
   



(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 
Name of Grantor
Date of Change
Description of Change
     



 
(D)
Financing Statements:

 
Name of Grantor
Filing Jurisdiction(s)
   



(E)
Letter of Credit Rights:

 
Grantor
Description of Letters of Credit
   



(F)
Necessary Actions and Consents

 
 
 
 
 
EXHIBIT A-2

--------------------------------------------------------------------------------

 
 
SUPPLEMENT TO SCHEDULE 4.3
TO SECURITY AGREEMENT
 
Additional Information:
 
Pledged Debt:
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT A-3

--------------------------------------------------------------------------------

 
 
SUPPLEMENT TO SCHEDULE 4.5
TO SECURITY AGREEMENT
 
Additional Information:
 
(A)           Owned Intellectual Property
 
(B)           Intellectual Property Licenses
 
(C)           Intellectual Property Exceptions
 
 
 
 
 
 
 
 
EXHIBIT A-4

--------------------------------------------------------------------------------

 
 
SUPPLEMENT TO SCHEDULE 4.6
TO SECURITY AGREEMENT
 
Additional Information:
 
Name of Grantor
Commercial Tort Claims
   



 
 
 
 
 
 
 
 
 
 
EXHIBIT A-5

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO SECURITY AGREEMENT
 
[INTENTIONALLY OMITTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT B

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1
TO SECURITY AGREEMENT
 
FORM OF TRADEMARK SECURITY AGREEMENT
 
TRADEMARK SECURITY AGREEMENT, dated as of December [_], 2013 (as amended,
restated or otherwise modified, the “Trademark Security Agreement”), between THE
UNDERSIGNED (the “Grantor”) and THE BANK OF NOVA SCOTIA, in its capacity as
collateral agent for the Secured Parties (together with successors and assigns
in such capacity, the “Collateral Agent”).
 
W i t n e s s e t h:
 
Whereas, the Grantor is party to that certain Second Amended and Restated Credit
and Guaranty Agreement, dated as of December 19, 2013 (as amended, restated or
otherwise modified, the “Credit Agreement”), by and among Las Vegas Sands, LLC
(the “Company”), certain subsidiaries of the Company, as guarantors, the Lenders
party thereto from time to time, The Bank of Nova Scotia, as administrative
agent and collateral agent and the other parties thereto;
 
Whereas, pursuant to the transactions contemplated under the Credit Agreement,
the Grantor is party to a Second Amended and Restated Security Agreement, dated
as of December 19, 2013 (as amended, restated or otherwise modified, the
“Security Agreement”), between the Grantor and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantor is required to execute
and deliver this Trademark Security Agreement;
 
Now, Therefore, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement, the Grantor hereby agrees with the
Collateral Agent, as follows:
 
SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.  Grant of Security Interest in Trademark Collateral.  The Grantor
hereby grants to Collateral Agent, for the ratable benefit of all Secured
Parties, a security interest in and continuing lien on all of the Grantor’s
right, title and interest in, to and under the following, in each case whether
now owned or existing or hereafter acquired or arising (collectively, the
“Trademark Collateral”): all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
(excluding any United States intent-to-use trademark application prior to the
filing and acceptance of a statement of use or an amendment to allege use in
connection therewith), including, but not limited to: (i) the U.S. trademark
registrations and applications referred to on Schedule I hereto, (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by the foregoing, (iv) the
right to sue for past, present and future infringement or dilution of any of the
foregoing or for any injury to goodwill, and (v) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income payments, claims,
damages and proceeds of suit (collectively, “Trademarks”).
 
 
 
 
EXHIBIT C-1-1

--------------------------------------------------------------------------------

 
 
 
SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the Secured Parties pursuant to the
Security Agreement and Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the security interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.
 
SECTION 4.  Applicable Law.  This Trademark Security Agreement and the rights
and obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York.
 
SECTION 5.  Counterparts.  This Trademark Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-1-2

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 

 
[GRANTOR]
         
 
By:
        Name:       Title:          

 
Accepted and Agreed:
         
THE BANK OF NOVA SCOTIA,
as the Collateral Agent
           
By:
        Name:       Title:            

 
 
 
 
 
 
 
EXHIBIT C-1-3

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
 
U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-1-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2
TO SECURITY AGREEMENT
 
FORM OF PATENT SECURITY AGREEMENT
 
PATENT SECURITY AGREEMENT, dated as of [   ] (as amended, restated or otherwise
modified, the “Patent Security Agreement”), is made by and between THE
UNDERSIGNED (the “Grantor”) and THE BANK OF NOVA SCOTIA, in its capacity as
collateral agent for the Secured Parties (together with successors and assigns
in such capacity, the “Collateral Agent”).
 
W i t n e s s e t h:
 
Whereas, the Grantor is party to that certain Second Amended and Restated Credit
and Guaranty Agreement, dated as of December 19, 2013 (as amended, restated or
otherwise modified, the “Credit Agreement”), by and among Las Vegas Sands, LLC
(the “Company”), certain subsidiaries of the Company, as guarantors, the Lenders
party thereto from time to time, The Bank of Nova Scotia, as administrative
agent and collateral agent and the other parties thereto;
 
Whereas, pursuant to the transactions contemplated under the Credit Agreement,
the Grantor is party to a Second Amended and Restated Security Agreement, dated
as of December 19, 2013 (as amended, restated or otherwise modified, the
“Security Agreement”), between the Grantor and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantor is required to execute
and deliver this Patent Security Agreement;
 
Now, Therefore, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement, the Grantor hereby agrees with the
Collateral Agent, as follows:
 
SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.  Grant of Security Interest in Collateral.  The Grantor hereby grants
to Collateral Agent, for the ratable benefit of all Secured Parties, a security
interest in and continuing lien on all of the Grantor’s right, title and
interest in, to and under the following, in each case whether now owned or
existing or hereafter acquired or arising (collectively, the “Collateral”): all
United States, and foreign patents and patent applications, including, but not
limited to: (i) the U.S. patents and patent applications referred to on
Schedule I hereto, (ii) all reexaminations, reissues, continuations,
continuations in part, divisions and supplements of any of the foregoing, (iii) 
the right to sue for past, present and future infringement of any of the
foregoing, and (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income payments, claims, damages and
proceeds of suit (collectively, “Intellectual Property”).
 
SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent for the Secured Parties pursuant to the Security
Agreement and Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set
 
 
 
 
 
EXHIBIT C-2-1

--------------------------------------------------------------------------------

 
 
 
forth herein.  In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control.
 
SECTION 4.  Applicable Law.  This Patent Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-2-1

--------------------------------------------------------------------------------

 
 
 
SECTION 5.  Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
EXHIBIT C-2-2

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 

 
[GRANTOR]
         
 
By:
        Name:       Title:          

 
Accepted and Agreed:
         
THE BANK OF NOVA SCOTIA,
as the Collateral Agent
           
By:
        Name:       Title:            

 
 
 
 
 
 
 
EXHIBIT C-2-3

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
to
PATENT SECURITY AGREEMENT
 
U.S. PATENTS AND PATENT APPLICATIONS
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-2-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C-3
TO SECURITY AGREEMENT
 
FORM OF COPYRIGHT SECURITY AGREEMENT
 
COPYRIGHT SECURITY AGREEMENT, dated as of [   ] (as amended, restated or
otherwise modified, the “Copyright Security Agreement”), is made by and between
THE UNDERSIGNED (the “Grantor”) and THE BANK OF NOVA SCOTIA, in its capacity as
collateral agent for the Secured Parties (together with successors and assigns
in such capacity, the “Collateral Agent”).
 
W i t n e s s e t h:
 
Whereas, the Grantor is party to that certain Second Amended and Restated Credit
and Guaranty Agreement, dated as of December 19, 2013 (as amended, restated or
otherwise modified, the “Credit Agreement”), by and among Las Vegas Sands, LLC
(the “Company”), certain subsidiaries of the Company, as guarantors, the Lenders
party thereto from time to time, The Bank of Nova Scotia, as administrative
agent and collateral agent and the other parties thereto;
 
Whereas, pursuant to the transactions contemplated under the Credit Agreement,
the Grantor is party to a Second Amended and Restated Security Agreement, dated
as of December 19, 2013 (as amended, restated or otherwise modified, the
“Security Agreement”), between the Grantor and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantor is required to execute
and deliver this Copyright Security Agreement;
 
Now, Therefore, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement, the Grantor hereby agrees with the
Collateral Agent, as follows:
 
SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.  Grant of Security Interest in Collateral.  The Grantor hereby grants
to Collateral Agent, for the ratable benefit of all Secured Parties, a security
interest in and continuing lien on all of the Grantor’s right, title and
interest in, to and under the following, in each case whether now owned or
existing or hereafter acquired or arising (collectively, the “Collateral”): all
United States, and foreign copyrights and copyright applications, including, but
not limited to: (i) the U.S. copyright and copyright applications referred to on
Schedule I hereto, (ii) all extensions, renewals and supplements thereof, (iii) 
the right to sue for past, present and future infringement of any of the
foregoing, and (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income payments, claims, damages and
proceeds of suit (collectively, “Intellectual Property”).
 
SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the Secured Parties pursuant to the
Security Agreement and Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the security interest in
the Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set
 
 
 
 
 
 
EXHIBIT C-3-1

--------------------------------------------------------------------------------

 
 
 
forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.
 
SECTION 4.  Applicable Law.  This Copyright Security Agreement and the rights
and obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-3-1

--------------------------------------------------------------------------------

 

 
SECTION 5.  Counterparts.  This Copyright Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-3-2

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 

 
[GRANTOR]
         
 
By:
        Name:       Title:          

 
Accepted and Agreed:
         
THE BANK OF NOVA SCOTIA,
as the Collateral Agent
           
By:
        Name:       Title:            

 
 
 
 
 
 
 
EXHIBIT C-3-3

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
 
U.S. COPYRIGHTS AND COPYRIGHT APPLICATIONS
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-3-4

--------------------------------------------------------------------------------

 
 
EXHIBIT D
TO SECURITY AGREEMENT
 
FORM OF OTHER FIRST LIEN SECURED PARTY CONSENT


 
[Name of Secured Party]
 
[Address of Secured Party]
[Date]
 
                              
                              
 
The undersigned is the Authorized Representative for persons wishing to become
Secured Parties (the “New Secured Parties”) under the Second Amended and
Restated Security Agreement dated as of December 19, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Security
Agreement”)  among the grantors party thereto and THE BANK OF NOVA SCOTIA, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as such term is defined therein). Capitalized terms used in this
Consent but not otherwise defined herein have the meanings set forth in the
Security Agreement
 
In consideration of the foregoing, the undersigned hereby:
 
 
a.
represents that the Authorized Representative has been duly authorized by the
New Secured Parties to become a party to the Security Agreement and
Intercreditor Agreement on behalf of the New Secured Parties under that
[DESCRIBE OPERATIVE AGREEMENT] (the “New Secured Obligations”) and to act as the
Authorized Representative for the New Secured Parties;

 
 
b.
acknowledges that the New Secured Parties have received a copy of the Security
Agreement and the First Lien Intercreditor Agreement;

 
 
c.
appoints and authorizes the Applicable Authorized Representative to take such
action as agent on its behalf and on behalf of all other Secured Parties and to
exercise such powers under the Security Agreement and the First Lien
Intercreditor Agreement as are delegated to the Applicable Authorized
Representative by the terms thereof, together with all such powers as are
reasonably incidental thereto; and

 
 
d.
accepts and acknowledges the terms of the First Lien Intercreditor Agreement
applicable to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of Other First
Lien Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions thereof as fully as if it had been a
Secured Party on the Intercreditor Effective Date and agrees that its address
for receiving notices

 
 
 
 
 
 
EXHIBIT C-3-4

--------------------------------------------------------------------------------

 
 
 
 
 
pursuant to the Security Documents (as defined in the First Lien Intercreditor
Agreement) shall be as follows:

 
[Address]
 
The Applicable Authorized Representative, by acknowledging and agreeing to this
Other First Lien Secured Party Consent, accepts the appointment set forth in
clause (c) above.
 
THIS OTHER FIRST LIEN SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 
 
 
 
 
 
 
EXHIBIT C-3-4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has caused this Other First Lien Secured
Party Consent to be duly executed by its authorized officer as of the
______________ day of ________________ 20__.
 
 

 
[NAME OF AUTHORIZED REPRESENTATIVE]
         
 
By:
        Name:       Title:          

 
Accepted and Agreed:
         
THE BANK OF NOVA SCOTIA,
as the Collateral Agent
           
By:
        Name:       Title:            

 
[The Grantors listed on
   
Schedule 4.1I to the Security
Agreement, each as Grantor]
           
By:
        Name:       Title:            

 
 
 
 
 
 
EXHIBIT D-3

--------------------------------------------------------------------------------